Citation Nr: 0019071	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based upon 
housebound status or a demonstrated need for aid and 
attendance.

ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty as a member of the United 
States Army Forces in the Far East (USAFFE) from December 
1941 to April 1945.  The record shows that he was a prisoner 
of war (POW) from April to September 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Manila, 
Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Service connection for ischemic heart 
disease was originally established in December 1996 and an 
initial 30 percent evaluation was assigned.

The veteran filed a claim for an increased evaluation in 
September 1997 which was subsequently denied.  In November 
1997 the veteran requested special monthly compensation based 
on a need for aid and attendance and for being housebound.  A 
May 1998 rating decision continued the previous 30 percent 
evaluation for ischemic heart disease and denied the 
veteran's claims for special monthly compensation.  The 
veteran filed his notice of disagreement in June 1998 wherein 
he also claimed entitlement to a total rating based on 
unemployability (TDIU).  A formal application for TDIU was 
filed in August 1998.  

In February 1999 the veteran filed a substantive appeal which 
addressed all of the then open issues: an evaluation in 
excess of 30 percent for ischemic heart disease; entitlement 
to special monthly compensation based on a need for aid and 
attendance and for being housebound; and TDIU.  In September 
1999 another rating decision increased the evaluation of the 
veteran's service connected heart disease to 100 percent 
effective in April 1996, the date of the veteran's initial 
claim for service connection, and denied the claim for 
entitlement to special monthly compensation based on the need 
to for regular aid and attendance of for being housebound.  

The Board notes that the effective date instituted by the RO 
for the 100 percent evaluation for ischemic heart disease 
precludes the possibility of a grant of TDIU benefits for 
that disability, as eligibility for TDIU benefits only lies 
where the schedular rating is less than total.  38 C.F.R. 
§ 4.16(a) (1999); Green v. West, 11 Vet. App. 472, 476 
(1998).  As a result of the April 1996 effective date there 
is no period for which the veteran was receiving less than 
the total benefit for his heart disability and that issue is 
therefore moot.  The Board also notes that the assignment of 
a 100 percent evaluation for ischemic heart disease is a full 
grant of the benefits sought and the only matter therefore 
before the Board is entitlement to special compensation based 
upon housebound status or a demonstrated need for aid and 
attendance.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Service connection is in effect for ischemic heart 
disease as a residual of beriberi disease, rated as 
100 percent disabling, and for a scar of the left lower leg 
which is assigned a zero percent evaluation.  The combined 
evaluation of the veteran's service connected disabilities is 
100 percent.

3.  Prior to a cerebrovascular accident in August 1997 the 
veteran was able to accomplish the activities of daily living 
and was not housebound.

4.  The veteran suffered left hemiparesis secondary to the 
August 1997 cerebrovascular accident which resulted in a 
decreased ability to perform activities of daily living and 
decreased ability to leave his residence.

5.  The veteran's service-connected disabilities do not 
render him unable to care for most of his daily needs without 
regular aid and attendance from others or render him unable 
to protect himself from the hazards and dangers incident to 
his daily environment

6.  The veteran is not permanently housebound by reason of 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based upon 
housebound status or the need for aid and attendance have not 
been met.  38 U.S.C.A. § 1114(l), (s) (West Supp. 1999); 
38 C.F.R. §§ 3.350, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he requires home care and requests that 
special monthly compensation for regular aid and attendance 
or housebound status be granted.  In written statements in 
support of his claim he asserts that as a result of his 
service connected heart condition he requires assistance to 
stand, walk, feed himself and dress, that he must utilize 
protective undergarments because he cannot go to the 
bathroom, and that he is, and will remain, bedridden.  
Statements from his daughter support the veteran's 
contentions.

Where as a result of service-connected disability, a veteran 
is in need of regular aid and attendance or is rendered 
permanently housebound, an increased rate of compensation is 
payable.  38 U.S.C.A. § 1114(l), (s) (West Supp. 1999).  

Mental or physical incapacity resulting from service-
connected disability which requires care or assistance on a 
regular basis to protect the veteran from hazards or dangers 
incident to his daily environment constitutes one basis for 
providing the increased rate of compensation.  Factors to be 
considered in determining the need for regular aid and 
attendance include inability to dress or undress, to keep 
ordinarily clean and presentable, frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid, inability to feed oneself through loss of coordination 
of upper extremities or through extreme weakness, and 
inability to attend to the wants of nature.  Determinations 
that a veteran is so helpless as to need regular aid and 
attendance must be based on the actual requirement of 
personal assistance from others.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  38 C.F.R. §§ 3.350, 3.352 (1999). 

An increased rate of compensation may also be paid when a 
veteran is permanently housebound by reason of service-
connected disability or disabilities.  The requirement is met 
when the veteran is substantially confined to his dwelling 
and the immediate premises as a direct result of service-
connected disabilities and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  38 C.F.R. § 3.350(i)(2).

Service connection is in effect for ischemic heart disease as 
a residual of beriberi disease, rated as 100 percent 
disabling, and for a scar of the left lower leg which is 
assigned a zero percent evaluation.  The evidence of record 
shows that the veteran also suffers from several non-service 
connected disabilities: lung disease; some urinary tract 
pathology; a left leg scar; degenerative joint disease of the 
left wrist; residuals of a stroke; and a history of an 
organic mental disorder.  

A September 1996 VA examination included a social work 
survey.  The examiner's notes show that the veteran was 
fairly kept and ambulatory.  He was widowed and all of his 
children were married and living independently with their 
respective families at that time.  The veteran was living on 
his own, cooking his own food, cleaning the house and washing 
his own clothes.  He had frequent attacks of asthma during 
which he would stay at home lying in bed most of the time.  
The veteran's daughter reported that she had taken care of 
him when he was sick.  The evaluator noted that despite the 
veteran's health problems, he lived by himself and was forced 
to work at home.  

The May 1997 VA examination noted that the veteran was having 
recurrent shortness of breath and pounding precordial pains 
on sweeping the floor, lifting 5 kilogram objects and walking 
10 meters.  The diagnoses were arteriosclerotic heart 
disease, FC II, and pulmonary mass, etiology unknown.

A private medical certification shows that the veteran was 
treated for a cerebrovascular accident, thrombosis, recent, 
left hemiparesis and hypertensive cardiovascular disease in 
August 1997.

An October 1997 letter from the veteran contended that he was 
hospitalized in August 1997 for a heart condition and had 
been unable to rise from bed or walk without the help of 
another person since that time.

The veteran was afforded another VA examination in March 
1998.  The report of examination showed that the veteran had 
been confined to a chair or bed since the stroke.  The 
diagnosis was hypertensive arteriosclerotic heart disease, 
not in failure, status post cerebrovascular accident with 
left hemiplegia.  Functional capacity could not be assessed 
due the cerebrovascular accident; employment was not 
feasible.

A VA field examination in November 1998 found the veteran to 
be non-ambulatory, bedridden and unable to attend to his 
personal needs without assistance.  Lay witnesses testified 
that the veteran could no longer leave his residence due to a 
heart attack.

The veteran was afforded another VA examination in June 1999.  
The examiner noted that the veteran was status-post 
cerebrovascular accident in 1996, and that he reported to 
have been bedridden for the past 3 years and was assisted in 
self-care activities.  Relevant history was negative for 
myocardial infarction or cardiac surgery.  The examiner was 
of the opinion that employment for the veteran was no longer 
feasible.  He could not perform the task of farming because 
of his hemiplegia and he would not be able to tolerate the 
rigors and physical exertion of farming because of a chronic 
lung condition and a heart ailment.

A private medical certificate from October 1999 showed that 
the veteran had been diagnosed with: ischemic heart disease; 
chronic obstructive pulmonary disorder, mixed type; and 
status-post thrombotic infarct, right middle cerebral artery 
with left hemiplegia.  It was noted that the veteran was 
staying at home.

In analyzing the veteran's claim for entitlement to special 
monthly compensation for aid and attendance, the Board 
emphasizes that impairment arising from nonservice-connected 
disabilities may not be considered in determining whether the 
veteran requires care or assistance on a regular basis.  
Thus, we are constrained to consider only that impairment 
which is related to the veteran's service-connected ischemic 
heart disease.  

Considering the claim for aid and attendance, the evidence is 
clear that at the time of the May 1997 VA examination, the 
last before the August 1997 stroke, the veteran was not 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  On the contrary, he referred to 
sweeping the floor, lifting 5 kilo objects and walking 10 
meters.  The September 1996 VA examination noted that the 
veteran lived alone and did all of his own cleaning, cooking 
and washing.  Neither of the examinations immediately prior 
to the August 1997 stroke noted any inability to perform 
personal functions or confinement to bed.

These conclusions are supported by the veteran's own 
contentions.  In October 1997 correspondence the veteran 
explained that he had been bedridden since the August 1997 
hospitalization.  The medical evidence of record confirms 
that his hemiparesis had its onset at that time secondary to 
the cerebrovascular accident.  As a residual of his stroke, 
the hemiparesis is not service connected and thus cannot be 
considered in determining whether he is entitled to special 
monthly compensation.

As demonstrated above, prior to the August 1997 stroke, the 
veteran had been able to accomplish the activities of daily 
living listed under 38 C.F.R. 3.352(a).  Following the August 
1997 stroke, however, the residual left-sided hemiparesis 
resulted in increased disability and as the veteran has 
contended, confinement to bed.  The record shows that 
nonservice-connected chronic obstructive pulmonary disease 
has contributed to the veteran's overall disability as well.  
The evidence therefore demonstrates that the disabilities 
that the veteran cites in support of his claim are not 
related to a service connected disease or injury, but to the 
August 1997 cerebrovascular accident.  As such, the veteran 
does not meet the requirements for entitlement to special 
compensation for the regular aid and attendance of another 
person due to service-connected disabilities.  38 U.S.C.A. 
1114(l) (West Supp. 1999); 38 C.F.R. 3.350, 3.352(a) (1999).

The veteran's contentions in support of his claim for special 
monthly compensation due to housebound status are based upon 
the same evidence as his claim for aid and attendance.  
Although it may be true that the veteran is indeed 
permanently housebound, as explained above, it is not due to 
his service-connected disabilities.  38 U.S.C.A. § 1114(s) 
(West Supp. 1999); 38 C.F.R. § 3.350 (1999).  Accordingly, he 
does not meet the requirements for entitlement to special 
monthly compensation at the housebound rate.  

Based on the above, the preponderance of the evidence is 
against the veteran's claim for entitlement to special 
monthly compensation based on the need for aid and attendance 
or at the housebound rate.


ORDER

Special monthly compensation based upon housebound status or 
a demonstrated need for aid and attendance is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

